 



EXHIBIT 10.1
SENIOR SECURED LOAN AGREEMENT
     THIS SENIOR SECURED LOAN AGREEMENT (“Loan Agreement”) dated as of
September 11, 2007, sets forth the terms of a financing transaction by and
between Origen Financial L.L.C., a Delaware limited liability company
(“Borrower”), and the William M. Davidson Trust u/a/d December 13, 2004
(“Lender”), and certain agreements between the parties related thereto, all as
set forth herein.
     In consideration of the mutual covenants and agreements set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
     1. Bridge Loan. Subject to the terms and conditions set forth in this Loan
Agreement and the other Loan Documents (as hereinafter defined), Lender hereby
agrees to lend to Borrower, and Borrower agrees to borrow from Lender, (i) a
senior secured non-convertible bridge loan in the principal amount of Ten
Million and 00/100 Dollars ($10,000,000) (the “Term A Bridge Loan”) and (ii) a
senior secured convertible bridge loan in the principal amount of Five Million
and 00/100 Dollars ($5,000,000) (the “Term B Bridge Loan”, and together with the
Term A Bridge Loan, the “Bridge Loan”). The proceeds of the Bridge Loan shall be
advanced in a single aggregate advance of Fifteen Million and 00/100 Dollars
($15,000,000) at the Closing, as hereinafter defined.
     2. Promissory Notes. The Term A Bridge Loan shall be evidenced by a
promissory note (the “Term A Bridge Loan Note”) in the principal amount of
$10,000,000, duly executed by Borrower and payable to the order of Lender. The
Term B Bridge Loan shall be evidenced by a promissory note (the “Term B Bridge
Loan Note”) in the principal amount of $5,000,000, duly executed by Borrower and
Issuer (as defined below) and payable to the order of Lender. The Term A Bridge
Loan Note and the Term B Bridge Loan Note together are referred to herein as the
“Notes”, and are referred to individually as a “Note”. Interest on the
outstanding principal balance of the Notes shall accrue at the rate set forth
therein. Payment of principal of and interest on each Note shall be due and
payable at the times, and in accordance with the terms and conditions, set forth
in such Note and in this Loan Agreement. The Notes shall mature and be finally
due and payable in full on the Maturity Date (as defined in each Note). Lender
shall have the right to convert the outstanding principal balance of the Term B
Bridge Loan Note into shares of common stock, $0.01 par value per share (“Common
Stock”), of Origen Financial, Inc., Borrower’s sole member (“Issuer”), all as
provided in the Term B Bridge Loan Note.
     3. Collateral. As collateral security for the indebtedness evidenced by the
Notes, Borrower shall execute and deliver (and shall cause Origen Servicing,
Inc. (“OSI”) to execute and deliver) to Lender concurrently with the funding of
the Bridge Loan, a security agreement acceptable to Lender (the “Security
Agreement”) pursuant to which Borrower and OSI shall pledge and grant a security
interest in the Collateral (as defined therein) to Lender as security for the
Indebtedness (as defined therein), including Borrower’s indebtedness to Lender
under the Notes. This Loan Agreement, the Notes, the Security Agreement and all
other instruments and

 



--------------------------------------------------------------------------------



 



documents evidencing, securing, governing, guaranteeing and/or pertaining to the
Bridge Loan are referred to collectively herein as the “Loan Documents.”
     4. Closing. The closing of the transactions contemplated by this Loan
Agreement, including the funding of the Bridge Loan (the “Closing”), shall take
place at 10:00 a.m., Eastern time, on September 12, 2007 (the “Closing Date”),
at such place as the parties may agree. At the Closing the parties shall,
respectively, make or cause to be made the following simultaneous deliveries:
     (a) Borrower shall deliver or cause to be delivered to Lender:
     (i) the Term A Bridge Loan Note, duly executed on behalf of Borrower;
     (ii) the Term B Bridge Loan Note, duly executed on behalf of Borrower and
Issuer;
     (iii) the Security Agreement, duly executed on behalf of Borrower and OSI;
     (iv) an immediately exercisable five-year warrant, pursuant to which Issuer
will grant to Lender the right to purchase 500,000 shares of Common Stock at an
exercise price of $6.16 per share, subject to proportional adjustment for stock
splits, stock dividends and recapitalizations (the “Warrant”);
     (v) a registration rights agreement, of even date herewith, duly executed
on behalf of Issuer, granting Lender certain registration rights in respect of
the shares of Common Stock issued upon exercise of the Warrant and conversion of
the Term B Bridge Loan Note (the “Registration Rights Agreement”);
     (vi) with respect to Borrower, copies of (A) its organizational documents,
certified by its secretary (or equivalent) as being true and correct as of the
Closing, (B) certificates of appropriate governmental officials as to its good
standing, (C) an incumbency certificate for all its officers who will be
authorized to execute any of the Loan Documents on behalf of Borrower, and
(D) copies of resolutions (or equivalent) adopted by Borrower approving the Loan
Documents and the transactions contemplated by this Loan Agreement, certified by
its secretary (or equivalent) as being true and correct as of the Closing;
     (vii) any additional instruments or documents that Lender may reasonably
request.
          (b) Lender shall deliver to Borrower:
     (i) the Bridge Loan proceeds by wire transfer of immediately available
funds to an account designated by Borrower;

2



--------------------------------------------------------------------------------



 



     (ii) the Security Agreement, duly executed on behalf of Lender, as the
secured party;
     (iii) the Registration Rights Agreement, duly executed on behalf of Lender;
     (iv) the Warrant, duly executed on behalf of Lender; and
     (v) the Term B Bridge Loan Note, duly executed on behalf of Lender.
     5. Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender as follows:
     (a) Organization and Qualification. Borrower is duly organized and validly
existing under the laws of the State of Delaware. Borrower has all requisite
power and authority to carry on its business as currently conducted, other than
such failures that would not reasonably be expected to have a material adverse
effect on Borrower’s business, properties or financial condition (a “Material
Adverse Effect”). Borrower is duly qualified to transact business in each
jurisdiction, if any, in which the failure to be so qualified would reasonably
be expected to have a Material Adverse Effect.
     (b) Authorization. As of the Closing, all action on the part of Borrower
and its existing members or managers, Issuer and its board of directors, and OSI
and its board of directors, as applicable, necessary for the authorization,
execution and delivery of this Loan Agreement, the Notes and the Security
Agreement and the performance of all obligations of Borrower hereunder and under
the Notes and the Security Agreement shall have been taken, and this Loan
Agreement, the Notes and the Security Agreement, assuming due execution and
delivery by the parties hereto and thereto, will constitute valid and legally
binding obligations of Borrower, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.
     (c) Financial Condition. Borrower has delivered to Lender Issuer’s Form
10-Q for the quarter ended June 30, 2007 (the “Financial Statements”). The
Financial Statements are complete and accurate in all material respects and have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods indicated, except for
matters that are not material either individually or in the aggregate and except
that such Financial Statements do not contain footnotes required by generally
accepted accounting principles and are subject to audit adjustments. The
Financial Statements fairly present the financial condition and operating
results of Issuer, as of the dates and for the periods indicated therein,
subject to normal year-end audit adjustments. Except as disclosed in the
Financial Statements, Borrower is not a guarantor or indemnitor of any other
person, firm or corporation. Borrower and Issuer maintain and will continue to
maintain a system of accounting and

3



--------------------------------------------------------------------------------



 



internal controls sufficient to meet the requirements of financial reporting in
accordance with generally accepted accounting principles.
     (d) Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of Borrower or Issuer
is required in connection with the execution of this Loan Agreement or the
Notes, except for those that shall have been obtained or made in accordance with
the requirements of the applicable authority.
     (e) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of Borrower’s knowledge, threatened in writing before
any court, administrative agency or other governmental body against Borrower
which, if reasonably determined adversely to Borrower and/or Issuer, would
reasonably be expected to have a Material Adverse Effect. Borrower is not a
party or subject to, and none of its assets is bound by, the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.
     (f) Intellectual Property. Borrower has sufficient title to and ownership
of, or other rights to use, all copyrights, proprietary rights, trademarks,
service marks and trade names necessary for its business as now conducted,
except where the failure to have the same would not reasonably be expected to
have a Material Adverse Effect. Borrower has not received any written or oral
communications alleging that Borrower has violated or, by conducting its
business as proposed, would violate any of the trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity, except for such violations as would not reasonably be expected
to have a Material Adverse Effect.
     (g) Compliance. Borrower and Issuer are in material compliance with all
applicable United States, state and foreign statutes, laws, regulations and
executive orders, and other United States, state and foreign governmental bodies
and agencies having jurisdiction over its business or properties, including
without limitation, environmental and occupational health and safety laws, and
Borrower has not received notice of any violation of such statutes, laws,
regulations or orders which has not been remedied prior to the date hereof, and
is not aware of any acts that could cause such notice or claim, and, to the best
of its knowledge, no material expenditures are or will be required in order to
comply with any such existing statute, law or regulation. Borrower is not in
violation of or in default under any provision of its articles or certificate of
formation or regulations, operating agreement, or other organizational
documents, as in effect immediately prior to the Closing. Borrower is not in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation having
or relating to an aggregate principal amount (or, in the case of any lease or
contract, an aggregate payment amount) in excess of $10,000 (either individually
or in the aggregate). The execution, delivery and performance of and compliance
with this Loan Agreement, the Notes and the Security Agreement will not result
in any such violation, be in conflict with or constitute,

4



--------------------------------------------------------------------------------



 



with or without the passage of time or giving of notice, a default under any
such provision, require any consent or waiver under any such provision (other
than any consents or waivers that have been obtained), or result in the creation
of any lien, encumbrance or charge upon any of the properties or assets of
Borrower pursuant to any such provision (other than the security interest and
lien created by the Security Agreement or otherwise under any of the Loan
Documents).
     (h) Permits. Borrower has all franchises, permits, licenses, and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would reasonably be expected to have a
Material Adverse Effect. Borrower is not in default in any material respect
under any of such franchises, permits, licenses, or other similar authority.
     (i) Title to Property and Assets. Borrower has good and defensible title to
the Collateral owned by Borrower and OSI has good and defensible title to the
Collateral owned by OSI (as Collateral is defined and described in the Security
Agreement), free and clear of all liens, charges and encumbrances, except for
liens for current taxes and assessments not yet due and possible minor liens and
encumbrances that do not, in any case, materially detract from the value of the
property subject thereto or materially impair the operations of Borrower, except
for the liens granted pursuant to that certain credit agreement by and between
Borrower and JPMorgan Chase Bank, N.A., as successor to Bank One, NA, dated
July 25, 2002, as amended (the “Credit Agreement”), which liens will be released
at the Closing. With respect to any material property and assets it leases,
Borrower is in material compliance with such leases and, to the best of its
knowledge, holds a valid leasehold interest free of all liens, charges or
encumbrances, except for such liens, charges or encumbrances that would not
materially impair the operations of Borrower.
     (j) Debt. Except for the Bridge Loan and as contemplated under the Credit
Agreement and that certain agreement with Citigroup Global Markets Realty
Corporation entered into in March 2003, providing for a short-term
securitization facility used for warehouse financing, Borrower has not incurred
any indebtedness for money borrowed that is outstanding.
     (k) Tax Matters. Borrower and Issuer have prepared and filed all United
States federal, state and local income or franchise tax returns, if any,
required to be filed by it or has timely filed for extensions thereof.
     (l) Brokers or Finders. Borrower has not agreed to incur, directly or
indirectly, any liability for brokerage or finders’ fees, investment banker
fees, agents’ commissions or other similar charges in connection with this Loan
Agreement or any of the transactions contemplated hereby.
     (m) No Subordination. Except as contemplated by the Credit Agreement, there
is no agreement, indenture, contract or instrument to which Borrower is a party
or

5



--------------------------------------------------------------------------------



 



by which Borrower may be bound that requires the subordination in right of
payment of Borrower’s obligations under the Notes to any other obligation of
Borrower.
     (n) No Material Adverse Changes. Since June 30, 2007 or as contemplated by
this Loan Agreement, there has not been any change in the assets, liabilities,
financial condition or operating results of Borrower from that reflected in the
Financial Statements, except changes in the ordinary course of business that
would not, either individually or in the aggregate, be reasonably likely to
result in a Material Adverse Effect on the assets, properties, condition
(financial or other), affairs or prospects of Borrower.
     (o) Labor Agreements and Actions. Borrower is not aware that any officer or
key employee, or that any group of employees of Borrower, intends to terminate
their employment with Borrower, nor does Borrower have a present intention to
terminate the employment of any of the foregoing. Borrower has complied in all
material respects with all applicable state and federal equal employment
opportunity and other laws related to employment (including without limitation,
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other taxes), and Borrower is
not aware that it has any labor relations problems (including without
limitation, any union organization activities, threatened or actual strikes or
work stoppages or material grievances). Borrower is not bound by or subject to
(and none of its assets or properties is bound by or subject to) any written or
oral, express or implied, contract, commitment or arrangement with any labor
union.
     (p) Investment Company. Borrower is not, and, after giving effect to the
Bridge Loan and the issuance of the Notes, will not be be, an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.
     6. Covenants of Borrower. Borrower hereby agrees with Lender that, until
the Bridge Loan has been repaid in full, Borrower shall comply with each of the
following covenants and agreements:
     (a) Punctual Payments. Borrower shall punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein (subject to any grace
periods, if applicable).
     (b) Accounting Records. Borrower shall maintain adequate books and records
in accordance with generally accepted accounting principles, consistently
applied, and permit any representative of Lender, upon advance request and at
any reasonable time during normal business hours to inspect, audit and examine
such books and records, to make copies of the same, and to inspect the
properties of Borrower.
     (c) Compliance. Borrower shall preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all material
contracts and agreements to which Borrower is a party and all documents pursuant
to which Borrower is organized

6



--------------------------------------------------------------------------------



 



and/or which govern Borrower’s continued existence and with the material
requirements of all laws, rules, regulations and orders of any governmental
authority applicable to Borrower and/or its business.
     (d) Insurance. Borrower shall maintain and keep in force insurance of the
types and in amounts customarily carried in lines of business similar to that of
Borrower, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, and deliver to
Lender from time to time at Lender’s request schedules setting forth all
insurance then in effect.
     (e) Facilities. Borrower shall keep all properties useful or necessary to
Borrower’s business in good repair and condition, ordinary wear and tear
excepted, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be sufficient for the conduct
of Borrower’s business.
     (f) Taxes and Other Liabilities. Borrower and Issuer shall pay and
discharge when due any and all indebtedness, obligations, assessments and taxes,
both real or personal, including without limitation Federal and state income
taxes and state and local property taxes and assessments, except such (i) as
Borrower may in good faith contest or as to which a bona fide dispute may arise,
and (ii) for which Borrower has made provision, to Lender’s reasonable
satisfaction, for eventual payment thereof in the event Borrower is obligated to
make such payment.
     (g) Litigation. Borrower shall promptly give notice in writing to Lender of
any litigation pending, or to the knowledge of Borrower, threatened against
Borrower and/or Issuer having or relating to any claim or claims in excess of
$500,000 (either individually or in the aggregate), other than any litigation
pending or threatened which is covered in full by insurance.
     (h) Notice to Lender. Borrower shall promptly (but in no event more than
five (5) days after the occurrence of each such event or matter) give written
notice to Lender in reasonable detail of: (i) the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default; (ii) any change in
the name or the organizational structure of Borrower; (iii) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any employee pension benefit
plan, as defined in ERISA; or (iv) any termination or cancellation of any
insurance policy which Borrower is required to maintain, or any uninsured or
partially uninsured loss through liability or property damage, or through fire,
theft or any other cause affecting Borrower’s property in excess of an aggregate
of $250,000.
     (i) Further Assurances. At any time or from time to time upon the request
of Lender, Borrower will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as Lender may
reasonably request in order to effect fully the purposes of the Loan Documents.
In furtherance and not in

7



--------------------------------------------------------------------------------



 



limitation of the foregoing, Borrower shall take such actions as Lender may
reasonably request from time to time to ensure that Borrower’s obligations under
the Loan Documents are secured by the Collateral (as defined in the Security
Agreement).
     7. Confidentiality. Lender expressly acknowledges that it may receive in
the future Confidential Materials (as hereinafter defined), and that disclosure
of such Confidential Materials to parties not a party to this Loan Agreement
would cause irreparable harm to Borrower. Except with the prior written consent
of Borrower or as required by law, none of Lender nor its Affiliates (as defined
in the Warrant) shall (i) disclose any Confidential Materials to any party not a
party to this Loan Agreement, or (ii) use any Confidential Materials for any
purpose except in connection with the transactions contemplated by this Loan
Agreement. In the event that Lender concludes that it is legally obligated to
disclose any Confidential Materials, it shall provide Borrower with prompt
written notice sufficient to give Borrower a reasonable opportunity to seek to
prevent or limit the disclosure of such Confidential Materials. In the case of
legal proceedings in which such disclosure is required, Lender shall cooperate
with Borrower to obtain an appropriate protective order limiting the disclosure
of such material, at Borrower’s expense.
     “Confidential Materials” means any information or materials, whether
written or oral, tangible or intangible, concerning Borrower, its subsidiaries,
businesses, markets, products, prospects, finances, principal stockholders
and/or members. Notwithstanding the foregoing, Confidential Materials shall not
include (A) information that is or becomes generally known to the public at
large other than as a result of a breach of this Loan Agreement by Lender or its
Affiliates (as defined in the Warrant); (B) information acquired by Lender
independently from a third party (other than a third party which Lender knows,
or has reason to know, is under an obligation of confidentiality with respect to
such information); and (C) information independently developed by Lender and not
as a result of the disclosure of information or provision of materials by
Borrower. The Confidential Materials may include, but are not necessarily
limited to, the following: data; documentation; research and development;
advertising plans; distribution networks; new product or service concepts;
processes; marketing procedures; “know-how”; marketing techniques and materials;
development plans; names and other information related to strategic partners,
suppliers, or vendors; pricing policies and strategic, business or financial
information, including business plans and financial pro formas.
     8. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:
     (a) The occurrence of an Event of Default under, and as defined in, the
Security Agreement;
     (b) Failure of Borrower to pay (i) when due principal of the Bridge Loan,
whether at stated maturity, by acceleration or otherwise; or (ii) any
installment of interest on the Bridge Loan within ten (10) days after the date
due;

8



--------------------------------------------------------------------------------



 



     (c) Failure of Borrower to perform or comply with any term or condition
contained in Section 6 hereof and such failure shall not have been remedied or
waived within ten (10) days after the receipt by Borrower of notice from Lender
of such failure;
     (d) The bankruptcy or insolvency of, the assignment for the benefit of
creditors by, or the appointment of a receiver for any of the property of, or
the liquidation, termination, dissolution or death or legal incapacity of, any
party liable for the payment of the Notes, whether as maker, endorser,
guarantor, surety or otherwise; provided, however, that any involuntary
bankruptcy proceeding shall not be an Event of Default unless and until such
proceeding shall remain undismissed and unstayed for a period of sixty
(60) days;
     (e) Any representation, warranty, certification or other statement made by
Borrower in any Loan Document or in any statement or certificate at any time
given by Borrower in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made;
     (f) The failure of Borrower to timely and properly observe, keep or perform
any covenant, agreement, representation, warranty or condition contained herein
or in any of the other Loan Documents and such failure is not cured within ten
(10) days after written notice from Lender specifying such default;
     (g) Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $500,000 or (ii) in
the aggregate at any time an amount in excess of $1,000,000 (in either case to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Borrower or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five days prior to the date of any proposed sale thereunder); or
     (h) At any time after the execution and delivery thereof, (i) this Loan
Agreement or any Loan Document ceases to be in full force and effect (other than
by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Bridge Loan in accordance with the
terms hereof) or shall be declared null and void, or Lender shall not have or
shall cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Loan Documents with the priority required by the relevant Loan
Document, in each case for any reason other than the failure of Lender or any
Secured Party to take any action within its control, or (ii) Borrower shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability under any Loan Document to which it
is a party.
     9. Remedies. Upon the occurrence of any Event of Default, Lender may, at
its option, without further notice or demand, (i) declare the outstanding
principal balance of and accrued but unpaid interest on the Notes at once due
and payable (provided, however, upon the

9



--------------------------------------------------------------------------------



 



occurrence of any Event of Default described in Section 8(d) above, then all
outstanding principal and accrued but unpaid interest under the Notes shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind),
(ii) foreclose all liens securing payment hereof, (iii) pursue any and all other
rights, remedies and recourses available to the Lender hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at
law or in equity, or (iv) pursue any combination of the foregoing. So long as an
Event of Default has occurred and is continuing, the unpaid principal balance of
the Notes shall continue to bear interest at the Default Rate, as set forth in
the Notes. The acceptance by the Lender of any payment under the Notes which is
less than the payment in full of all amounts due and payable at the time of such
payment shall not (i) constitute a waiver of or impair, reduce, release or
extinguish any right, remedy or recourse of the holder hereof, or nullify any
prior exercise of any such right, remedy or recourse, or (ii) impair, reduce,
release or extinguish the obligations of any party liable under any of the Loan
Documents as originally provided herein or therein.
     10.  Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower and Lender (including, but not
limited to, the other Loan Documents), and not in substitution or diminution of
any rights now or hereafter held by Lender under the terms of any other
agreement.
     11. Waiver and Amendment. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
provision of this Loan Agreement may be waived, amended or modified except
pursuant to an agreement in writing entered into by Borrower and Lender.
     12. Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of Lender and Borrower, and their respective successors and
assigns, provided, however, that (a) Borrower may not, without the prior written
consent of Lender, assign any rights, powers, duties or obligations under this
Loan Agreement or any of the other Loan Documents, and (b) Lender may not,
without the prior written consent of Borrower, assign any rights, powers, duties
or obligations under this Loan Agreement or any of the other Loan Documents;
provided that Lender may assign its rights, powers, duties or obligations under
this Loan Agreement and any of the other Loan Documents to any Affiliate (as
defined in the Warrant) of Lender without Borrower’s consent.
     13. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing, and shall be deemed to be
given or delivered when actually received by the party to whom directed, or, if
earlier and regardless of whether actually received, on the third day after
deposit in a regularly maintained receptacle for the United States mail,
registered or certified, postage fully prepaid, addressed to the party to whom
directed at its address set forth below or at such other address as such party
may have previously specified by

10



--------------------------------------------------------------------------------



 



notice actually received by the other party, or by fax transmission with a
confirmation of receipt generated by the sender’s facsimile machine:

11



--------------------------------------------------------------------------------



 



         
 
  If to Borrower:   Origen Financial L.L.C.
27777 Franklin Road
Suite 1700
Southfield, Michigan 48034
Attention: Ronald A. Klein


 
      Fax No.: (248) 746-7094
Phone No.: (248) 746-7000
 
       
 
  With a copy to:   Origen Financial, Inc.
27777 Franklin Road
Suite 1700
Southfield, Michigan 48034
Attention: Ronald A. Klein


 
      Fax No.: (248) 746-7094
Phone No.: (248) 746-7000
 
       
 
  With a copy to:   Jaffe, Raitt, Heuer & Weiss, PC
27777 Franklin Road
Suite 2500
Southfield, Michigan 48034
Attention: Peter Sugar


 
      Fax. No.: (248) 351-3082
Phone No.: (248) 351-3000
 
       
 
  If to Lender:   William M. Davidson Trust u/a/d 12/13/04
2300 Harmon Road
Auburn Hills, Michigan 48326
Attention: Jonathan S. Aaron


 
      Fax No.: (248) 340-2308
Phone No.: (248) 340-2396

     14. Governing Law. This Loan Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of
Michigan and the applicable laws of the United States of America.
     15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
LOAN AGREEMENT OR THE

12



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS LOAN AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     16. Severability. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     17. Counterparts. This Loan Agreement may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same instrument.
     18. Facsimile Documents, Electronic Documents and Signatures. For purposes
of finalizing this Loan Agreement or any of the other Loan Documents, if this
document or any document executed in connection with it is transmitted by
facsimile or other electronic transmission, it shall be treated for all purposes
as an original document. Additionally, the signature of any party on this
document transmitted by way of a facsimile machine or other electronic
communication shall be considered for all purposes as an original signature. Any
such faxed document or electronic document shall be considered to have the same
binding legal effect as an original document. At the request of any party, any
faxed document or electronic document shall be re-executed by each signatory
party in an original form.
     19. No Reliance. Lender hereby acknowledges and agrees that all information
and/or documentation furnished by or on behalf of Borrower, including without
limitation in the representations and warranties of Borrower contained in this
Loan Agreement, has been furnished to Lender solely by Borrower without review
or verification on the part of any other party.
     20. Acknowledgement. Lender acknowledges and agrees that: (i) Lender has
been advised and understands that a conflict exists between its interest and the
interest of Borrower; (ii) Lender has been advised to seek the advice of
independent counsel; and (iii) Lender has obtained the advice of independent
counsel or decided not to engage independent counsel.

13



--------------------------------------------------------------------------------



 



     21. NO ORAL AGREEMENTS. THIS LOAN AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
[Signatures contained on following page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the
date first written above.

                              BORROWER:       LENDER:    
 
                            ORIGEN FINANCIAL, L.L.C.       WILLIAM M. DAVIDSON
TRUST U/A/D 12/13/04    
 
                            By:   /s/ Ronald A. Klein       By:   /s/ William M.
Davidson                          
 
  Name:   Ronald A. Klein           Name:   William M. Davidson    
 
  Title:   Manager           Title:   Trustee    

            Acknowledged by:
ISSUER:

ORIGEN FINANCIAL, INC.
      By:     /s/ Ronald A. Klein         Name:  Ronald A. Klein        
Title:   Chief Executive Officer      

15